Citation Nr: 0922110	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 
1991.  He also had a period of service from December 1991 to 
April 1992; however, he is not entitled to receive VA 
benefits based on this later period of service due to an 
other than honorable discharge.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied requests to reopen the Veteran's claim for service 
connection for a left knee disorder.  By a decision issued in 
January 2007, the Board granted the requests to reopen this 
claim and remanded the claim for adjudication on the merits.  
The claim was again remanded by the Board in January 2008.  
The remand directives were not sufficiently complied with, 
so, while the Board regrets the delay, the matter is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking service connection for a left knee 
disorder.  He contends that the has a current left knee 
disability due to an in-service incident in 1985, at which 
time his left leg was pinned in between two trucks.  The 
Veteran has also suggested that his left knee disability is 
related to a hip disability, which was service connected in 
the August 2007 rating decision.  See September 2003 notice 
of disagreement.

 For service connection to be established, the claims folder 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service 
disease or injury." See Pond v. West, 12 Vet. App. 341, 346 
(1999). In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Also, under 38 C.F.R. § 3.310(a), service 
connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.

Notice

Under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
Veteran of the evidence necessary to establish his service 
connection claim.  Such notice includes that necessary to 
establish the claim on a secondary basis, when so alleged.  
In this case, the Veteran has not been notified of the 
evidence necessary to establish service connection on a 
secondary basis.  As such, a remand is required.

Service Treatment Records

Also, the Veteran contends that he had arthroscopic knee 
surgery in 1988, while still in service.  The service 
treatment records show that the Veteran entered service in 
sound condition.  See February 1979 Report of Medical 
Examination. The record shows that in January 1985 he 
received emergency treatment following an accident during 
which his left leg was pinned between two trucks.  There was 
no diagnosis at that time related to the knee and/or left 
leg, besides "trauma to left leg."  An x-ray at that time 
was reported as within normal limits.  There is no evidence 
of follow up treatment of the left leg, or a related knee 
injury during service.  A March 1988 Report of Medical 
Examination is without any mention of an abnormality related 
to the lower extremities.  The record is, in fact, otherwise 
devoid of treatment of the left knee in service.  An April 
1992 note shows that the Veteran elected not to have a 
separation examination at the time of his final discharge 
from service.  There is otherwise no evidence of treatment of 
the knee following the 1985 injury.  In January 2008, the 
Board remanded this matter so that missing service treatment 
records could be obtained, in particular those in 1988.  At 
the January 2006 hearing and during the July 2007 VA 
examination, the Veteran reported that he was treated for a 
couple days at the Martin Army Hospital in Fort Benning after 
the accident, and that he had to have fluid taken off several 
times.  The evidence in the file is lacking in that there is 
no record of the treatment following the January 1985 
incident.  The post-remand development does not show that the 
RO or AMC requested records directly from Fort Benning and 
the Martin Army Hospital.  Since the service treatment 
records were requested and appear to be in the file, yet 
there remains apparent missing records, this matter must be 
remanded in order to fully comply with the 38 C.F.R. 
§ 3.159(c)(2) duty to assist.  The records surrounding the 
Veteran's treatment of the left knee in service following the 
1985 incident, including 1988 arthroscopic knee surgery, must 
be requested.

Examination

In January 2008, this matter was remanded to afford the 
Veteran a VA examination with regard to the left knee.  In 
particular, the examiner was asked to describe all current 
orthopedic impairment of the left knee; describe any scars on 
the left knee and determine whether they establish that the 
Veteran has undergone surgical treatment; and provide a nexus 
opinion.  

A review of the October 2008 VA examination report reveals 
that the RO and examiner ignored the Board's order for an 
assessment of any scars on the Veteran's knee and an opinion 
as to whether those scars are indicative of the knee surgery 
alleged by the Veteran.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See 
Stegall v. West, 11 Vet. App. 268 (1998).  The examination 
should take place following all evidentiary development 
explained above.

The examiner should also render an opinion regarding the 
Veteran's claim that his left knee condition is secondary to 
his service-connected right knee condition.  Again, under 38 
C.F.R. § 3.310(a), service connection may be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA meets its duty to notify the 
Veteran of the evidence necessary to establish 
service connection, including on a secondary 
basis under 38 C.F.R. § 3.310.

2. A search for additional service treatment 
records for the Veteran should be conducted. In 
particular, the records of treatment of the 
Veteran's left knee following the 1985 incident 
must be associated with the claims folder.  
These records must be requested from Fort 
Benning and the Martin Army Hospital.  All 
efforts to obtain such federally controlled 
records should be apparent in the claims 
folder.  

3.  Afford the Veteran a new VA examination of 
the left knee after the above evidentiary 
development is complete. The Veteran's claims 
file must be made available to, and reviewed 
by, the examiner. The examiner should review 
the medical records associated with the 
Veteran's 1985 treatment following a crush 
injury, and any other evidence obtained during 
the course of this Remand, as well as the 
relevant evidence of record. The examiner 
should include scars in this examination report 
and assess whether any scars present establish 
that the Veteran has undergone surgical 
treatment of a left knee disorder.  

The examiner should take into consideration all 
evidence included in the record at the time of 
the examination and render an opinion as to the 
following question:  Is it at least as likely 
as not (a 50 percent, or greater, likelihood) 
that the Veteran has a current left knee 
disorder that was incurred in service, either 
as the result of a 1985 crush injury, or a 
later in-service injury or surgical procedure.

The examiner should also assess whether any 
currently diagnosed left knee disorder is due 
to his service connected left hip disability.

The medical basis for all opinions expressed 
should be discussed for the record. It would be 
helpful if the examiner, in expressing his or 
her opinion, would use the language "likely," 
"unlikely" or "at least as likely as not." The 
term "at least as likely as not" does not mean 
"within the realm of medical possibility;" 
rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of causation as it is to find 
against causation.

4.  Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




